 Case: 1:16-cv-08297 Document #: 103 Filed: 09/13/19 Page 1 of 1 PageID #:364

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Bea Sullivan−Knoff
                                    Plaintiff,
v.                                                      Case No.: 1:16−cv−08297
                                                        Honorable Andrea R. Wood
City of Chicago, The, et al.
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, September 13, 2019:


         MINUTE entry before the Honorable Andrea R. Wood: In light of the stay of this
litigation imposed 5/14/2019 [93], Defendant's motion for reconsideration of the Court's
November 12, 2018 Order [72] is denied without prejudice. Defendant may renew its
motion if the parties' settlement negotiations prove unsuccessful and the stay is lifted.
Status hearing set for 10/23/2019 [102] remains firm. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
